        Case 1:18-cv-06427-JPO Document 65 Filed 11/26/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


   STATE OF NEW YORK,
   STATE OF CONNECTICUT,
   STATE OF MARYLAND, and STATE OF
   NEW JERSEY,
                                                       Civil Action No. 1:18-cv-06427 (JPO)
                         Plaintiffs,

                         v.

   STEVEN MNUCHIN, in his official capacity
   as Secretary of the United States Department
   of Treasury; the UNITED STATES
   DEPARTMENT OF THE TREASURY;
   CHARLES P. RETTIG, in his official capacity
   as Commissioner of the United States Internal
   Revenue Service; the UNITED STATES
   INTERNAL REVENUE SERVICE; and the
   UNITED STATES OF AMERICA,

                         Defendants.




       Notice is hereby given that the State of New York, the State of Connecticut, the State of

Maryland, and the State of New Jersey, hereby appeal to the United States Court of Appeals for

the Second Circuit from this Court’s September 30, 2019, Opinion and Order (ECF No. 63), and

this Court’s September 30, 2019, Judgment (ECF No. 64).




                                               1
        Case 1:18-cv-06427-JPO Document 65 Filed 11/26/19 Page 2 of 3



 Dated: November 26, 2019

                                                    STATE OF NEW YORK
                                                        LETITIA JAMES
                                                        Attorney General

                                                    By:. /s/ Caroline A. Olsen    .
                                                        Caroline A. Olsen
                                                         Assistant Solicitor General
                                                         caroline.olsen@ag.ny.gov
                                                        Matthew Colangelo
                                                          Chief Counsel for Federal Initiatives
                                                        Steven C. Wu
                                                         Deputy Solicitor General
                                                         steven.wu@ag.ny.gov
                                                        Eric Haren
                                                         Special Counsel to the Solicitor General
                                                         eric.haren@ag.ny.gov
                                                        Owen T. Conroy
                                                         Assistant Attorney General
                                                         owen.conroy@ag.ny.gov
                                                        New York Office of the Attorney General
                                                        28 Liberty Street, 23rd Floor
                                                        New York, New York 10005
                                                        212-416-6184 (tel.)
                                                        212-416-8962 (fax)
                                                        Attorneys for Plaintiff
                                                        State of New York



(Signature block continues on following page)




                                                2
        Case 1:18-cv-06427-JPO Document 65 Filed 11/26/19 Page 3 of 3



STATE OF CONNECTICUT                            STATE OF MARYLAND
     WILLIAM TONG                                   BRIAN E. FROSH
     Attorney General                               Attorney General

By:. /s/ Mark F. Kohler       .                By:. /s/ Sarah W. Rice        .
    Mark F. Kohler                                 Sarah W. Rice
     Assistant Attorney General                     Assistant Attorney General
     mark.kohler@ct.gov                             SRice@oag.state.md.us
    Michael K. Skold                               Maryland Office of the Attorney General
     Assistant Attorney General                     Civil Division
     michael.skold@ct.gov                          200 St. Paul Place, 20th Floor
    Connecticut Office of the Attorney General     Baltimore, Maryland 21202
    55 Elm Street, P.O. Box 120                    410-576-7847 (tel.)
    Hartford, Connecticut 06141                    410-576-6955 (fax)
    860-808-5020 (tel.)
    860-808-5347 (fax)
    Attorney for Plaintiff                          Attorney for Plaintiff
    State of Connecticut                            State of Maryland


STATE OF NEW JERSEY
     GURBIR S. GREWAL
     Attorney General

By:. /s/ Jeremy M. Feigenbaum         .
    Jeremy M. Feigenbaum
     Assistant Attorney General
     jeremy.feigenbaum@njoag.gov
    New Jersey Office of the Attorney General
    Richard J. Hughes Justice Complex
    25 Market Street, 8th Floor, West Wing
    Trenton, New Jersey 08625
    609-292-4925 (tel.)
    609-777-4015 (fax)
    Attorney for Plaintiff
    State of New Jersey




                                                3
